On Remand from the Alabama Supreme Court
THOMAS, Judge.
This court’s prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte Torbert, 224 So. 3d 598 (Ala. 2016). In compliance with our supreme court’s opinion, we reverse the June 22, 2015, judgment of the Montgomery Circuit Court affirming the declaratory ruling issued by the Alabama Department of Public Health, and'-we remand the cause to the circuit court for the entry of a judgment reversing the declaratory ruling in compliance with our supreme court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS,
Thompson, P.J., and Pittman, Moore, and Donaldson, JJ., concur.